DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because the individual figures on Fig. 13 must be described separately, e.g. Fig. 13A, 13B, 13C, 13D and 13E, etc.  
The Brief description of drawings has to be amended with these changes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "two sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the use of the term “two sides” in line 2 is confusing. It is not understood if it refers that each of the first cutting flute and the second cutting flute includes two sides, or that if it refers that one side is for the first cutting flute and the other 
Regarding claim 5, it is described that the “plurality of blades have a plurality of cutting members”, which is confusing. It is not understood if each blade of the plurality of blades have a plurality of cutting members, or that the plurality of blades provides the plurality of cutting member. For examination purposes, the recitation will be treated as the plurality of blades provides the plurality of cutting member.
Regarding claim 7, it is used the term “plurality of steps” in line 7, which is confusing. It is not understood if said plurality of steps are related to the “positioning step” and the “drilling step” mentioned in lines 3 and 5 of the claim, or if it relates to the steps of the multistep dental implant drill mentioned in lines 3-4. For examination purposes, the recitation will be treated as that the plurality of steps relates to the multistep dental implant drill.
Claim 9 recites the limitation "side-cutting grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 5 it is used the term “first and second cutting flutes”, but in lines 3 and 4 use the terms “first cutting flute” and “second cutting flute”. The Office understands that the terms relate to the same limitations. However, in order to avoid potential confusion it is suggested to maintain the same nomenclature across the claims.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20130244202 A1).
[AltContent: ][AltContent: textbox (Plurality of flutes/ first and second cutting flutes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip)][AltContent: arrow][AltContent: textbox (Joint hole)][AltContent: textbox (Tooth root neck)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Plurality of side-cutting grooves)][AltContent: arrow][AltContent: textbox (Coarse thread portion)][AltContent: arrow][AltContent: textbox (Fine thread portion)][AltContent: textbox (Implant fixture body)][AltContent: arrow][AltContent: ][AltContent: textbox (Multistep dental implant drill)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of steps)][AltContent: textbox (Drill bit portion)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stopper)][AltContent: textbox (Rod portion)]          
    PNG
    media_image1.png
    617
    500
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Stopper)][AltContent: arrow][AltContent: textbox (Stop line)][AltContent: textbox (Plurality of blades including plurality of cutting members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two sides of the cutting flute)][AltContent: textbox (Point angle)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    692
    289
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    59
    92
    media_image3.png
    Greyscale



[AltContent: arrow][AltContent: textbox (Dental handpiece)][AltContent: textbox (Multistep dental implant drill)][AltContent: arrow]          
    PNG
    media_image4.png
    741
    486
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Implant hole)]         
    PNG
    media_image5.png
    749
    492
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Implant hole)][AltContent: textbox (Implant hole)][AltContent: arrow]
    PNG
    media_image6.png
    726
    441
    media_image6.png
    Greyscale
           
    PNG
    media_image7.png
    727
    414
    media_image7.png
    Greyscale

Regarding claim 7, Chen discloses a method for using one single drill dental implant system, including 10the steps of: 
a positioning step of aligning a tip of a drill bit portion of a multistep dental implant drill with a preset implant position (see Fig. 6 above where the tip of the drill bit portion is already aligned and drilling in a predetermined location);
a drilling step of rotating the multistep dental implant drill by a dental handpiece to drill an implant hole in the alveolar bone (see Fig. 6 above where the tip of the drill bit portion is already drilling in a predetermined location);  
15an expanding step of drilling the alveolar bone through a plurality of steps (see the plurality of steps in the annotated Fig. 3 above) and a plurality of cutting members of the drill bit portion (see the plurality of cutting member in annotated Fig. 5 above), so that the diameter of the implant hole is gradually enlarged to be smaller than the diameter of a dental implant (see the implant hole in annotated Fig. 9 and the implant hole with the dental implant attached in annotated Fig. 10, where the diameter of the hole is smaller than the diameter of the dental implant); and an implantation step of implanting the dental implant into the implant 20hole (see Fig. 10 where the dental implant is already implanted in the implant hole).  
   Regarding claim 9
Regarding claim 10, Chen discloses that a first abutment is 10connected to a joint hole of the dental implant, and an artificial crown is installed on the first abutment after the implantation step. (See col. 3, lines 38-40)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130244202 A1).
Regarding claim 1, Chen discloses a one single drill dental implant system (see Fig. 3 above), including: 
a multistep dental implant drill (20) engaged with a dental handpiece (200) (see annotated Fig. 6 above) and including a rod portion (21), a stopper and a drill bit portion (see annotate Fig. 3 above), the stopper 5connected to the rod portion and the drill bit portion (see annotate Fig. 3 above), the drill bit portion including a plurality of steps with a diameter decreasing from top to bottom (see annotate Fig. 3 above), at least one cutting flute and at least one tip (see annotated Fig. 3 above), and the cutting flute penetrating the outer surface of the drill bit portion and extending from the bottom of the drill bit portion to the bottom of the stopper (see annotated Fig. 3 above); and 
10a dental implant (10) (see annotated Fig. 3 above) including: 

a tooth root neck having a joint hole and located on the top of the 20implant fixture body (see annotated Fig. 3 above);  
wherein the tip of the multistep dental implant drill is aligned with a preset implant position on an alveolar bone to drill an implant hole (30) and implant the dental implant (see annotated Fig. 7 above, where the implant hole done by the multistep dental implant drill is aligned with the position of the dental implant); 
where the length of the fine thread portion (11) is substantially smaller than the length of the coarse thread portion based on the total length of the implant fixture body.
However, Chen does not disclose that the length of the fine thread portion is in a range of 5% to 515% based on the total length of the implant fixture body; and the length of the coarse thread portion is in a range of 85% to 95% based on the total length of the implant fixture body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimized the length of the extension of the fine thread portion in 
[AltContent: arrow][AltContent: textbox (Stopper)][AltContent: arrow][AltContent: textbox (Stop line)][AltContent: textbox (Plurality of blades including plurality of cutting members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two sides of the cutting flute)][AltContent: textbox (Point angle)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    692
    289
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    59
    92
    media_image3.png
    Greyscale

Regarding claim 2, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
 Chen discloses that the multistep dental implant drill has a point angle, which it is set at the 10top of the drill bit portion (see annotated Fig. 5 above), where it is appreciated from the drawing that it has an angle approximately of more than 90 degrees and less than 180 degrees.
However, Chen does not disclose point angle is in a range of 70 degrees to 120 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimized the angle of the point angle at the top of the drill bit portion to have a range of 70-120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 3, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Chen discloses that the multistep dental implant drill (20) includes two cutting flutes to be respectively a first cutting flute and a second cutting flute, and the first cutting 15flute and the second cutting flute penetrate outer surface of the drill bit portion (see annotated Fig. 3 above); the first and second cutting flutes extend from the bottom of the drill bit portion to the bottom of the stopper; and the second cutting flute is opposite to the first cutting flute
Regarding claim 4, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Chen discloses that each of the plurality of steps and two sides of the first cutting flute and the second cutting flute form a plurality of blades (see annotated Fig. 5 above).
Regarding claim 5, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 4, and where Chen discloses that the plurality of blades have a plurality of cutting members (see annotated Fig. 5 and col. 1, lines 59-67 – “the drill bit comprises... a stepped cutter body formed integral with the bottom end of the shank and defining a plurality of stepped cutting edges for drilling a stepped hole in a 
Regarding claim 6, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Chen discloses that the stopper has a stopping line, and the stopping line is arranged around the bottom of the stopper (see annotated Fig. 5 above).  
Regarding claim 8, Chen discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Chen discloses drilling the bone using the drill bit portion and extending up to the stopper (see Fig. 9).
However, Chen does not disclose that the stopping line contact the alveolar bone.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention if the multistep dental implant drill includes a drill bit portion ending in a stopper/flat upper portion that is attached to the rod portion (21), that during the drilling of the implant hole, as soon as the drill bit portion drills its entire length into the bone, that said flat upper portion would contact the bone.
Due to the stopper/flat upper portion does not include cutting members, as soon as it contacts the bone the multistep dental implant drill will stop drilling in the longitudinal direction, providing a stopping mechanism.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772  

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772